DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1-23 are pending and have been reviewed. Claims 14 and 17-19 are amended. Claims 21-23 are new. 

Drawings
Replacement drawings were received on 05/18/2021.  Fig. 9 from these drawings is not acceptable. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 904, 906 in Fig. 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 23 is objected to because of the following informalities: “the chip” having the memory device lacks antecedent basis. Examiner is interpreting claim 23 as if it had recited: “The method of claim 5, wherein the set of computation tasks are to be executed by a computing engine that is part of a chip having the memory device.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 10-11, 13-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of US 2014/0181839 A1 to Xu et al., hereinafter “Xu.”

	Regarding CLAIM 5, Yoshida teaches: A method, comprising: 
determining a set of computation tasks to be executed, the set of computation tasks including a first computation task, a second computation task, a third computation task, and a fourth computation task, wherein the third computation task and the fourth computation task generate, respectively, input data of the first computation task and input data of the second computation task; (See Yoshida p. 476, § 4.3, ¶ 1, 3. Yoshida Fig. 4 depicts third task [PT1_a3] and fourth task [PT1_a2] generating input data for first task [PT1_b1] and second task [PT1_b2].)	

    PNG
    media_image1.png
    445
    503
    media_image1.png
    Greyscale

determining a first execution batch comprising the first computation task and the 8second computation task… ; determining a second execution batch comprising at least the third computation 11task to be executed before the first execution batch; (Yoshida Fig. 5(a) below depicts execution batch 1 comprising Task 1 and Task 2, execution batch 2 comprising Task 3, wherein execution batch 2 is scheduled to execute before execution batch 1. PE1 and PE2 are first and second processors.) 

    PNG
    media_image2.png
    253
    530
    media_image2.png
    Greyscale

Yoshida Fig. 5(a)
executing the second execution batch; and executing the first execution batch after the second execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns. Fig. 5(a) shows execution batch 1 executes after execution batch 2.)

However, Yoshida does not explicitly teach: …based on a memory device having sufficient capacity to hold input and output data of both the first computation task and the second computation task; determining whether to include the fourth computation task in the second 13execution batch based on whether the memory device has sufficient capacity to hold input data 14and output data of both the third computation task and the fourth computation task; 
	But Xu teaches: …based on a memory device having sufficient capacity to hold input and output data of both the first computation task and the second computation task; 
determining whether to include the fourth computation task in the second 13execution batch based on whether the memory device has sufficient capacity to hold input data 14and output data of both the third computation task and the fourth computation task; (Xu teaches all of the above limitations in ¶ [0036] and [0038]. The limitations “input data and output data” are interpreted as the “amount of memory requirement” as taught by Xu in the passages below.
to decide whether there is a task to be assigned whose amount of memory requirement is less than or equal to the available memory space of the task executing node currently. If there is a task to be assigned whose amount of memory requirement is less than or equal to the available memory space of the task executing node currently, the scheduling node assigns the task whose amount of memory requirement is less than or equal to the available memory space of the task executing node to the task executing node, and otherwise, the scheduling node rejects to assign task to the task executing node.” 
¶ [0038]: “The scheduling node decides whether to assign the task to the task executing node according to the current load value and the available memory space of the task executing node and select a suitable task to be assigned as assigning the task, thus, the problems of overload, insufficient of the load and memory of the task executing node can be avoided effectively, and the utilization ratio of the resource of the task executing node and the efficiency of the task scheduling and executing are increased.”)
Xu is in the same field of endeavor as the claimed invention, namely memory based scheduling. Therefore, it would have been obvious for one of ordinary skill in the art to have determined a first execution batch of Yoshida by comparing to the available memory, as taught by Xu, the memory requirement for the input data and the output data of both the first and second computation tasks, and by determining the second execution batch by comparing to the available memory the memory requirement for the input data and the output data of both the third and fourth computation tasks. A motivation for the combination is “to avoid problems of overload and insufficient of the load and (Xu ¶ [0057])

Regarding CLAIM 10, the combination of Yoshida and Xu teaches: The method of claim 5, 
Further, Yoshida teaches: wherein determining the second execution batch comprises: determining the second execution batch comprising the third computation task and the fourth computation task (Yoshida Fig. 5(a) depicts execution batch 2 comprising Task 3 [PT1_a3] and task 4 [PT1_a2].)

    PNG
    media_image3.png
    250
    544
    media_image3.png
    Greyscale

Yoshida Fig. 5(a)
	However, the combination of Yoshida and Xu does not explicitly teach: based on determining that the memory device has sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task.
	But Xu teaches: based on determining that the memory device has sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task. (Xu teaches these limitations in ¶ [0036] and [0038]. The limitations “input data and output data” are interpreted as the “amount of memory requirement.”)
(Xu ¶ [0057])

	Regarding CLAIM 11, the combination of Yoshida and Xu teaches: The method of claim 10, 
Further, Yoshida teaches: wherein the set of computation tasks further comprises a fifth computation task and a sixth computation task to generate, respectively, input data of the third computation task and input data of the fourth computation task; (Yoshida Fig. 4 depicts a fifth task [PT2_a] and a sixth task [entrance node] generating input data for the third task [PT1_a1] and the fourth task [PT1_a2]. See Yoshida p. 476, § 4.3, ¶ 1, 3.)

    PNG
    media_image4.png
    445
    503
    media_image4.png
    Greyscale

wherein the method further comprises: determining a third execution batch… ; (Execution batch 3 is interpreted as one or more tasks scheduled to execute before execution batch 2.) 
executing the third execution batch before the second execution batch. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns)
	However, the combination of Yoshida and Xu does not explicitly teach: based on whether the memory device has sufficient capacity to hold input data and output data of both of the fifth computation task and for the sixth computation task
	But Xu teaches: based on whether the memory device has sufficient capacity to hold input data and output data of both of the fifth computation task and for the sixth computation task (Xu teaches these limitations in ¶ [0036] and [0038]. The limitations “input data and output data” are interpreted as the “amount of memory requirement.”)
(Xu ¶ [0057])

Regarding CLAIM 13, the combination of Yoshida and Xu teaches: The method of claim 11, wherein determining the third execution batch comprises: … determining the third execution batch comprising the fifth computation task and the sixth computation task. (Yoshida Fig. 5(a) depicts execution batch 3 comprising task 5 [PT2_a] and the entrance node.)

    PNG
    media_image5.png
    291
    558
    media_image5.png
    Greyscale

Yoshida Fig. 5(a)
However, the combination of Yoshida and Xu does not explicitly teach: determining that the memory device has sufficient capacity to store the input data and the output data of both the fifth computation task and the sixth computation task; and 
(Xu teaches these limitations in ¶ [0036] and [0038]. The limitations “input data and output data” are interpreted as the “amount of memory requirement.”)
	It would have been obvious for one of ordinary skill in the art to have determined a third execution batch of Yoshida by comparing to the available memory space, as taught by Xu, the memory requirement for the input data and the output data of both the fifth and sixth computation tasks. A motivation for the combination is “to avoid problems of overload and insufficient of the load and memory of the task executing node or the like effectively, and increase the utilization ratio of the resource of the task executing node and efficiency of task scheduling and executing.” (Xu ¶ [0057])

Regarding CLAIM 14, the combination of Yoshida and Xu teaches: The method of claim 5, 
Further, Yoshida teaches: wherein executing the second execution batch comprises executing at least a part of the first computation task and at least a part of the second computation task in parallel. (According to the annotated version of Fig. 5(a) for the mapping of claim 5, executing the second execution batch always includes (i.e., “comprises”) executing the first execution batch as a result of executing the second execution batch. The first execution batch comprises executing Task 1 [PT1_b1] and Task 2 [PT1_b2] in parallel.)


Regarding CLAIM 15, the combination of Yoshida and Xu teaches: The method of claim 5, 
Further, Yoshida teaches: wherein the first computation task and the third computation task are for processing first data associated with a first context; and wherein the 3second computation task and (A first context is PE1 and a second context is PE2 in Fig. 5(a).)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Xu, and further in view of “A neural network model for scheduling problems” (1996) to Sabuncuoglu et al., hereinafter “Sabuncuoglu.”

	Regarding CLAIM 16, the combination of Yoshida and Xu teaches: The method of claim 5,
	Further, Yoshida teaches:  wherein the third computation task and the fourth computation task are associated with computations… and wherein the first computation task and the second computation task are associated with computations… that processes data (Yoshida Fig. 4)
However, the combination of Yoshida and Xu does not explicitly teach: computations for a first neural network layer; …computations for a second neural network layer that processes data from the first neural network layer.
But Sabuncuoglu teaches: computations for a first neural network layer; …computations for a second neural network layer that processes data from the first neural network layer. (Sabuncuoglu Fig. 3 shows three neural network layers per machine).

    PNG
    media_image6.png
    312
    427
    media_image6.png
    Greyscale

Sabuncuoglu is in the same field of endeavor as the claimed invention, namely machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sabuncuoglu’s system into the combination of Yoshida and Xu’s system by processing scheduled computing task with neural network layers with a motivation to find optimum solutions for scheduling problems (Sabuncuoglu p. 298, Conclusion)

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Xu, and further in view of US 2017/0091619 A1 to Towal et al., hereinafter “Towal.”

	Regarding CLAIM 17, Yoshida teaches: a controller circuit configured to: 
determine a set of computation tasks to be executed… , the set of computation tasks including a first computation task, a second computation task, a third computation task, and a fourth computation task, wherein the third computation task and the fourth computation task generate, respectively, input data of the first computation task and input data of the second computation task; (Yoshida Fig. 4 depicts third and fourth tasks (interpreted as PT1_a3 and PT1_a2) generating input data for first and second tasks (interpreted as PT1_b1 and PT1_b2). See Yoshida p. 476, § 4.3, ¶ 1, 3:)

    PNG
    media_image7.png
    445
    503
    media_image7.png
    Greyscale
 10
determine a first execution batch comprising the first computation task and the second computation task… determine a second execution batch to be executed before the first execution batch… (Yoshida Fig. 5(a) below depicts execution batch 1 containing Task 1 and Task 2, and a second execution batch scheduled to execute before execution batch 1. PE1 and PE2 are first and second processors.) 

    PNG
    media_image2.png
    253
    530
    media_image2.png
    Greyscale

 Yoshida Fig. 5(a)
execute the second execution batch at the computing engine; and execute the first execution batch at the computing engine after the execution of the second execution batch completes. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns. Fig. 5(a) shows execution batch 1 executes after execution batch 2.)
	However, Yoshida does not explicitly teach: …based on the memory device having sufficient capacity to hold input and output data of both the first computation task and the second computation task; …based on whether the memory device has sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task;
But Xu teaches: 	…based on the memory device having sufficient capacity to hold input and output data of both the first computation task and the second computation task; …based on whether the memory device has sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task; (Xu teaches these limitations in ¶ [0036] and [0038]. The limitations “input data and output data” are interpreted as the “amount of memory requirement.”)
It would have been obvious for one of ordinary skill in the art to have determined a first execution batch of Yoshida by comparing to the available memory, as taught by Xu, the memory (Xu ¶ [0057])
However, the combination of Yoshida and Xu does not explicitly teach: An integrated circuit comprising: a memory device configured as a state buffer; and a computing engine coupled with the memory device; 
But Towal teaches: An integrated circuit comprising: a memory device configured as a state buffer; and a computing engine coupled with the memory device; (Towal discloses a system-on-a-chip (SoC) 100 in Fig. 1 and ¶ [0030]. The SOC has various processors and memory associated with the processors, including a neural processing unit having associated memory blocks. Towal ¶ [0030] discloses: “Variables (e.g., neural signals and synaptic weights), system parameters associated with a computational device (e.g., neural network with weights), delays, frequency bin information, and task information may be stored in a memory block associated with a neural processing unit (NPU) 108.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed batches from the Yoshida/Xu combination on Towal’s system-on-a-chip. A motivation for using the SoC is to process the batches on a smartphone (Towal ¶ [0021]: “FIG. 5 is a block diagram illustrating the run-time operation of an AI application on a smartphone in accordance with aspects of the present disclosure.”)

Regarding CLAIM 23, the combination of Yoshida and Xu teaches: The method of claim 5, 

But Towal teaches: wherein the set of computation tasks are to be executed by a computing engine that is part of the same chip as the memory device. (Towal discloses a system-on-a-chip (SoC) 100 in Fig. 1 and ¶ [0030]. The SOC has various processors and memory associated with the processors, including a neural processing unit having associated memory blocks. Towal ¶ [0030] discloses: “Variables (e.g., neural signals and synaptic weights), system parameters associated with a computational device (e.g., neural network with weights), delays, frequency bin information, and task information may be stored in a memory block associated with a neural processing unit (NPU) 108.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed batches from the Yoshida/Xu combination on Towal’s system-on-a-chip. A motivation for using the SoC is to process the batches on a smartphone (Towal ¶ [0021]: “FIG. 5 is a block diagram illustrating the run-time operation of an AI application on a smartphone in accordance with aspects of the present disclosure.”)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Xu, and further in view of “The Xbox One System on a Chip and Kinect Sensor” to Sell et al., hereinafter “Sell.”

Regarding CLAIM 21, the combination of Yoshida and Xu teaches: The method of claim 15, 
However, the combination of Yoshida and Xu does not explicitly teach: wherein the first data associated with the first context and the second data associated with the second context are from different data sources.
(Sell teaches on p. 44, col. 1 that a first context is 3D imaging and a second context is voice sensing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have executed Sell’s 3D imaging and voice sensing tasks in parallel on Yoshida’s parallel processing in Fig. 5 with a motivation to reduce execution time for application programs (Yoshida Abstract)


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Xu, and further in view of U.S. Patent Application Publication 20160034836 A1 to Leem et al., hereinafter “Leem.”

Regarding CLAIM 22, the combination of Yoshida and Xu teaches: The method of claim 5, 
Further, the combination of Yoshida and Xu teaches: further comprising: determining a first scheduled execution time of the first execution batch; and… determining a second scheduled execution time of the second execution batch; (Fig. 5(a) shows execution batch 1 (PT1_b1 and PT1_b2) and execution batch 2 (PT1_a3) are scheduled to execute at a first and second time, respectively
wherein the second execution batch is executed at the second scheduled execution time; and wherein the first execution batch is executed at the first scheduled execution time after the second scheduled execution time. (Yoshida p. 477 in Tables 1 and 2 discloses execution by 2 processors in “2 PEs” columns. Fig. 5(a) shows execution batch 1 executes after execution batch 2.)
	However, the combination of Yoshida and Xu does not explicitly teach: determining the second scheduled execution time after determining the first scheduled execution time
(Leem teaches at ¶ [0053]: “Reverse scheduling may refer to any process of determining a production schedule by working backwards from a completion time and/or date to a start time and/or date”).
	Leem is in the same field of endeavor as the claimed invention, namely schedule operations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scheduled Yoshida’s execution batches in reverse order to their execution times as taught by Leem. 

Allowable Subject Matter
Claims 1-4 are allowed. Claims 6-9, 12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: In claims 5 and 17, Examiner interpreted the limitations “based on a memory device having sufficient capacity to hold input and output data of both the first computation task and the second computation task” and “based on whether the memory device has sufficient capacity to hold input data 14and output data of both the third computation task and the fourth computation task” as a generic memory requirement for completing tasks which is taught by Xu. See the rejection of claims 5 and 17. 
In contrast, claim 1 recites determining based on a sufficient capacity to hold the output data of one task and both the input data and the output data of another task – see the paragraphs that start with “determining a second execution batch” and “determining a fourth execution batch”. Examiner determined that any claim with a limitation of the determining being based on a sufficient capacity to 
The closest prior art of record is: 
U.S. Patent Application Publication US 2010/0174876 A1 to Kasahara et al. which teaches a method for managing memory storage region used by a processor. “The compiler, upon analyzing parallelism in a program to be executed by the processor, obtains information on a sequence of execution of tasks in the program, and also analyzes dependences (relationships in terms of definition and reference) of data between the tasks” (¶ 13). The data is arranged “in order to keep data stored in a high-speed memory close to the processor in place for as long a period as possible while processing continues” (¶ 14). However, the dependences is not based on a sufficient capacity to hold output data of one task and both input and output data of another task.
“Scheduling Data-Intensive Workflows onto Storage-Constrained Distributed Resources” to Ramakrishnan et al. teaches computing expected disk usage of a task in the algorithm in Fig. 7 and comparing it to a maximum disk space:

    PNG
    media_image8.png
    122
    600
    media_image8.png
    Greyscale

However, the check for available disk space is not based on a sufficient capacity to hold output data of one task and both input and output data of another task.
	“Computation of buffer capacities for throughput constrained and data dependent inter-task communication” to Wiggers et al. teaches technique to compute buffer capacities that satisfy a throughput constraint for task graphs with data dependent inter-task communication, given that the task graph is a chain. Page 641, § 3.1 states: “We say that tasks consume and produce containers on 

Response to Arguments
	The objections and rejections mentioned herein are from the non-final office action filed 02/18/2021. Applicant filed replacement drawings, replacement specification, claim amendments and remarks on 05/18/2021.

Objections to the Drawings: The following objections to the drawings are withdrawn due to the replacement drawings and the amendment to the specification:
Reference character 814 was used to designate both step 814 in Fig. 8 and bus 814 in Fig. 9. Replacement Fig. 9 now excludes the reference character.
Reference character 806 was absent from Fig. 8 and is now present in the replacement drawings.
Reference character 914 was absent from Fig. 9 and is now present in the replacement drawings.
Reference character 1102 was mentioned in specification paragraph [0102] while being absent from the drawings. The replacement paragraph now excludes reference character 1102.
However, Applicant did not respond to the objection regarding reference characters 904, 906 in Fig. 9 missing from the description. Therefore, the objection is maintained. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. 

Objections to the Specification: The objection to the title of the invention is withdrawn due to the replacement title in the specification. The objections to the minor informalities are withdrawn due to the specification replacement paragraph [0092].

Objections to the Claims: The objection to claim 17 is withdrawn due to the claim amendments.

Claim Interpretation: The limitation “controller” was amended to recite “controller circuit” in claims 17-19 of the claim amendments. The claim does not invoke 35 U.S.C. 112(f) because the amended limitation is not a generic placeholder for “means”.

Claim Rejections Under 35 U.S.C. 112: The rejection of claim 14 under 35 U.S.C. 112(b) are withdrawn because the limitation “substantially” is removed from the claim amendments. The rejections for claims 17-20 under 35 U.S.C. 112(b) are withdrawn because no limitations in the amended claims invoke 112(f) interpretations.

Claim Rejections Under 35 U.S.C. 103: Applicant’s arguments, see Remarks at pages 16-18 and the Applicant summary of interview with examiner at p. 13, and the Interview Office Action Appendix, filed 05/06/2021, with respect to the rejections of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to arguments made in the Interview Office Action Appendix. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of at least Yoshida and Xu for claims 5, 10-11, 13-17 and 21-23. Examiner determined that a claim that recites the determining is based on a sufficient capacity to hold both the input data and the output data of each task does NOT overcome Yoshida in view of Xu, because this is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC NILSSON/Primary Examiner, Art Unit 2122